                                                                                      USDC SDNY
                                                                                      DOCUMENT
                                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                         DATE FILED: 5/4/2021
 -------------------------------------------------------------- X
 RODGER JENKINS and GREGORY JONES                               :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :          19-CV-1774 (VEC)
                                                                :
                                                                :                ORDER
 XPRESSPA GROUP, INC.,                                          :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS the parties are scheduled to appear before the Court for a Final Pretrial

Conference on May 6, 2021, at 3:00 p.m. via Zoom video conference;

        IT IS HEREBY ORDERED that any parties or counsel who do not plan on speaking at

the conference and interested members of the public may dial-in using: (929) 205-6099; Meeting

ID: 858 4653 7841; Passcode: 485737. Any recording or retransmission of the hearing is strictly

prohibited.



SO ORDERED.
                                                                    ________________________
                                                                     ________________________
Date: May 4, 2021                                                      VALERIE CAPRONI
                                                                                  CAPRON    NI
      New York, New York                                             United States District Judge
